In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00097-CV
                                                ______________________________
 
 
                                    HOSPICE OF
TEXARKANA, INC., 
                  AND TEXAS WORKFORCE COMMISSION, Appellants
 
                                                                V.
 
                                     DENETIA L. CONNELL, Appellee
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                             Bowie County, Texas
                                                     Trial Court No. 10C0816-CCL
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Appellants,
Hospice of Texarkana, Inc., and Texarkana Workforce Commission, and appellee,
Denetia L. Connell, have filed with this Court a “Rule 42 Agreement for
Reversal and Rendition of Trial Court’s Judgment.”  The parties represent to this Court that they
have agreed that the trial court’s judgment should be reversed with a finding
that substantial evidence supports the decision of the Texas Workforce
Commission disqualifying Connell from receiving unemployment benefits and that
this Court should render judgment affirming the Texas Workforce Commission’s
administrative decision disqualifying Connell from receiving unemployment
benefits.
            This Court,
in accordance with Rule 42.1(a)(2)(A) approves the agreement of the
parties.  We grant the motion and reverse
the judgment of the trial court and render judgment in accord with the parties’
agreement.  Tex. R. App. P. 42.1(a)(2)(A).  
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          October
27, 2011        
Date Decided:             October
28, 2011